      Case 1:21-cv-00237-VEC Document 18
                                      17 Filed 02/17/21
                                               02/16/21 Page 1 of 2




                                                             MEMO ENDORSED
                                                      February 16, 2021

VIA FAX AND ECF

The Honorable Valerie E. Caproni                  USDC SDNY
United States District Judge                      DOCUMENT
Southern District of New York                     ELECTRONICALLY FILED
Thurgood Marshall                                 DOC #:
United States Courthouse                          DATE FILED: 2/17/2021
40 Foley Square
New York, NY 10007

       RE:     SEC v. Malley et al., (21-CV-237) (VEC)

Dear Judge Caproni:

       The SEC and Defendants Eric C. Malley and MG Capital Management LP,
submit the following joint status report and adjournment request.

      The SEC commenced this civil enforcement action on January 12, 2021. The
SEC completed service on the Defendants and Relief Defendants in this action.

       On the same date that the SEC commenced this action, the United States
Attorneys’ Office for the Southern District of New York (“USAO”) unsealed its criminal
complaint against Mr. Malley charging him with one count of securities fraud and one
count of wire fraud and he was arrested. The allegations in the criminal complaint are
based on the same facts alleged in the SEC’s complaint. The parties are informed that the
USAO plans to intervene in this action for the purposes of seeking a stay while the
criminal action is proceeding. The Defendants will consent to such a stay application.
The SEC will take no position as to such a stay application.

         In light of the pending criminal action and the anticipated stay motion, the parties
jointly request that the initial conference scheduled for February 26, 2021 be adjourned
and rescheduled to a later date. This is the parties’ first adjournment request. The parties
likewise request leave from filing the joint letter, civil case management plan, and
proposed scheduling order on February 18 as described in the Court’s Amended Notice
of Initial Pretrial Conference dated January 19, 2021.
      Case 1:21-cv-00237-VEC Document 18
                                      17 Filed 02/17/21
                                               02/16/21 Page 2 of 2




                                                     Respectfully submitted,

                                                            /s/ Todd. D. Brody
                                                     Todd D. Brody
                                                     Senior Trial Counsel

cc:    Kerry A. Lawrence (by email)
       Agents for service for Relief Defendants (by first class mail)



Application GRANTED. The initial pretrial conference is
adjourned sine die. Any motion to intervene and stay this case
must be made by March 10, 2021.

SO ORDERED.




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
                                                                        2/17/2021
